UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6631



WILLIE J. HARRISON,

                                               Plaintiff - Appellant,

          versus


JIM HODGES, Governor of South Carolina; DOUG
CATOE, Director; RICKIE HARRISON, Warden of
Kershaw Correctional Institution et al con-
cerned parties,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-99-2168)


Submitted:   July 27, 2000                   Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Harrison, Appellant Pro Se.      Terry B. Millar, Rock Hill,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie J. Harrison appeals from the district court’s order

granting summary judgment for Defendants in his 42 U.S.C.A. § 1983

(West Supp. 2000) action.      Harrison’s case was referred to a mag-

istrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).            The

magistrate judge recommended that relief be denied and advised

Harrison   that    failure     to   file   timely   objections   to   the

recommendation could waive appellate review of a district court

order   based   upon   the   recommendation.    Despite   this   warning,

Harrison failed to object to the magistrate judge’s recommendation

to deny relief on his claim of sub-standard water.         Harrison has

waived appellate review of this issue by failing to file objections

after receiving proper notice.        See Wright v. Collins, 766 F.2d

841, 845-46 (4th Cir. 1985); Thomas v. Arn, 474 U.S. 140 (1985).

     Harrison also challenges the district court’s order denying

relief on his claims of an interference with access to medical

services and the denial of his discovery motions. We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Harrison v. Hodges, No. CA-99-2168 (D.S.C. Apr. 20, 2000).             We

dispense with oral argument because the facts and legal contentions




                                     2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3